                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

HERSCHEL W. VICK-EL,                         *
a/k/a Herschel Walter Brown,
                                             *
       Plaintiff,

v.                                           *           Civil Action No. GLR-15-3355

OFFICER EDWARD CARMEAN, et al.,              *

       Defendants.                    *
                                     ***
                              MEMORANDUM OPINION

       THIS MATTER is before the Court on Defendants Edward Carmean and Arnold

Downing’s renewed Motion to Dismiss for Failure to State a Claim, or, Alternatively, for

Summary Judgment (ECF No. 36). The Motion is ripe for review, and no hearing is

necessary. See Local Rule 105.6 (D.Md. 2018). For the reasons discussed below, the

Motion will be denied in part and granted in part.

                                 I.   BACKGROUND

A.     Factual Background

       Self-represented plaintiff Herschel W. Vick-El alleges in his verified Complaint 1

that he was subjected to excessive force, police brutality, and negligence incident to his

arrest by Defendant Carmean on August 29, 2014. (ECF No. 1). Carmean first



       1
         A verified complaint contains a sworn statement indicating its contents are true
and therefore may be treated as an affidavit. See World Fuel Servs. Trading, DMCC v.
Hebei Prince Shipping Co., Ltd., 783 F.3d 507, 516 (4th Cir. 2015). The Complaint in this
action is a verified Complaint as it was filed under penalty of perjury. (Compl. at 3, ECF
No. 1).
encountered Vick-El at approximately 12:37 a.m. on August 14, 2014. Carmean saw

Vick-El in Henry Park in Berlin, Maryland, where there is no trespassing after dark. (See

Carmean Aff. ¶ 2, ECF No. 36-4; Aug. 29, 2014 Incident Report [“Aug. 29 Rep.”] at 2, 2

ECF No. 36-5; Statement Probable Cause [“Prob. Cause Stmt.”] at 1, ECF No. 36-6).

Vick-El appeared agitated and identified himself as David Tang from North Carolina.

(Id.). Carmean checked for outstanding warrants on David Tang, found none, and let

Vick-El go with a warning for trespassing. (Id.).

       Carmean next encountered Vick-El on August 29, 2014. The Court summarized

Vick-El’s description of that encounter in its March 16, 2017 Memorandum Opinion:

              According to Vick-El, he was sitting on the steps of his
              mother’s residence with James Biddle when Defendant
              Carmean, a Berlin, Maryland police officer, pulled into a local
              park in his police car. Vick-El and Biddle began leaving the
              yard when Carmean yelled for Vick-El to stop and asked him
              if he was David Tanig.[3] Vick-El responded no and Carmean
              asked him for his name. Vick-El informed Carmean that his
              name was [Hershel] Vick-El and that David Tanig was his
              brother. Carmean then pushed Vick-El up against a wall,
              commenced a body search, threw him to the ground, tased him,
              kneed[4] him in the back and punched him in the right eye.
              Vick-El never resisted Carmean.



       2
         Citations to page numbers in the Complaint and the parties’ exhibits refer to the
pagination assigned by the Court’s Case Management/Electronic Case Files (“CM/ECF”)
system.
       3
         Vick-El uses the name “David Tanig” in the Complaint, whereas Defendants use
the name “David Tang.” (See Compl. at 1–2, ECF No. 1; Carmean Aff. ¶¶ 2–3).
       4
          Vick-El filed with his Opposition a copy of records from his hospital visit on
August 30, 2014, for complaints of right upper rib pain. (See Hospital Rs. at 3, ECF No.
38-1). He told the medical provider that a police officer placed his knee on him during an
altercation with the officer the previous night. (Id.).


                                             2
(Mar. 16, 2017 Mem. Op. [“Mem. Op.”] at 1, ECF No. 20 (citations omitted)). The Court

summarized Carmean’s account of the incident as follows:

               According to Carmean, on August 29, 2014, he encountered
               Vick-El near a local park in Berlin, Maryland at approximately
               at 7:59 p.m. Vick-El refused to provide his name to Carmean
               after he asked twice. Carmean informed Vick-El there was a
               warrant[5] for his arrest and asked Vick-El to turn around and
               place his hands behind his back. Vick-El refused and attempted
               to walk around Carmean, bumping Carmean with his
               shoulders. Carmean placed Vick-El against the wall and
               instructed him to drop his cigarette and put his hands behind
               his back. Vick-[E]l refused Carmean’s commands. Instead,
               Vick-El made numerous attempts to push off the wall and turn
               around to face Carmean. Carmean requested backup and
               knocked the cigarette out of Vick-El’s hand. Vick-El yelled at
               him several times and a struggle ensued, where Vick-El struck
               Carmean in the chest with his elbow. Carmean hooked his arm
               across Vick-El’s torso, from left rib cage to his right shoulder,
               and took Vick-El to the ground, landing on top of him. Vick-
               El placed his hands underneath himself. Carmean gave Vick-
               El numerous orders to put his hands to the side, but Vick-El
               refused. Carmean radioed for backup again and struck Vick-El
               once on the right side of his face/head area to gain compliance.
               After Vick-El refused further instructions to put his hands
               behind his back, Carmean struck Vick-El a second time on the
               right side of his face/head area in a further attempt to gain
               compliance. After this second strike, Vick-El stopped resisting
               and released his hands, allowing Carmean to place him in
               handcuffs.

(Id. at 2 (citations omitted)).

       Carmean denies using his taser on Vick-El. (Carmean Aff. ¶ 7). He states the clips

that secured the taser holster to his equipment belt broke during the incident, and the

holster, with the taser still in it, fell from the belt. (Id. ¶ 9).


       5
        The bench warrant was issued for “Herschel Brown” on April 1, 2002, for failure
to appear for driving with a suspended license. (ECF No. 36-3).

                                                  3
       Carmean arrested Vick-El. (Id. ¶¶ 4, 11). Officer Carmean observed that Vick-El

had a cut under his right eye and some swelling near his eye and radioed for an

ambulance to take Vick-El to the hospital. (Id. ¶ 10). At the hospital, Vick-El was treated

for facial contusions and photographed. (Id. ¶ 12; Booking Form at 1, ECF No. 15-8;

Hospital Rs. at 2, ECF No. 38-1; Pl. Photographs at 1–2, ECF No. 38-2). At the hospital,

Carmean searched Vick-El and found cocaine and heroin in his possession. (Carmean

Aff. ¶ 11; Aug. 29 Rep. at 3; Prob. Cause Stmt. at 2). Carmean also found identification

that confirmed Vick-El’s identity, as well as one of the four dates of birth associated

with the name Herschel Brown and a social security card that matched one of the three

social security numbers associated with the name Herschel Brown. (Id.).

       Vick-El subsequently was charged with (1) second-degree assault; (2) possession

of a controlled dangerous substance – heroin; (3) possession of a controlled dangerous

substance – cocaine; (4) resisting arrest; and (5) making a false statement. (Carmean

Aff. ¶ 13; Statement of Charges [“Charges”] at 1–2, ECF No. 36-9). In 2015, a jury

acquitted Vick-El on the second-degree assault charge, found him guilty of both

possession charges and resisting arrest, and the false statement charge was dismissed

nolle prosequi. (Cir. Ct. Md. Rs. [“Cir. Ct. Rs.”] at 4–7, ECF No. 36-10). In 2018, after

an appellate court reversed his state convictions and remanded his case for further

proceedings, Vick-El pleaded guilty to the two counts of drug possession. (Id. at 4–5).

The resisting arrest charge was placed on the stet docket. (Id. at 5).




                                              4
B.     Procedural Background

       On November 2, 2015, Vick-El filed this lawsuit under 42 U.S.C. § 1983 alleging

that he was subjected to excessive force, police brutality, and negligence during his

August 29, 2014 arrest. (ECF No. 1). Vick-El seeks declaratory and injunctive relief,

along with compensatory and punitive damages of $5.2 million. (Id.).)

       On March 16, 2017, the Court granted summary judgment in favor of Defendants

(ECF No. 21). The Court found that the excessive force claim against Officer Carmean

was barred under Heck v. Humphrey, 512 U.S. 477 (1994), because Vick-El had been

convicted of resisting arrest during the incident. (Mem. Op. at 6–7). The Court also

found that Vick-El failed to establish Downing had engaged in conduct related to the

alleged excessive force or was otherwise liable for the purported conduct of his

subordinate Carmean. (Id. at 5–6).

       The United States Court of Appeals for the Fourth Circuit reversed and remanded

the decision on appeal, explaining that Vick-El’s state conviction for resisting arrest had

been vacated and placed on the stet docket. 6 (See Sept. 11, 2018 Op. at 2, ECF No. 25).

       On January 14, 2019, consistent with the Fourth Circuit’s decision, this Court

stayed the case pending resolution of the state criminal proceedings. (ECF No. 28). The

State’s Attorney for Worcester County did not ask to restore the charge to the criminal


       6
         When charges are placed on the stet docket, the accused remains liable under the
same charging document. State v. Meade, 647 A.2d 830, 839 (Md.Ct.Spec.App. 1994)
(“[T]he entry of a ‘stet’ is merely a determination that the State will not proceed against
the accused on that indictment or information at that time.”). A stetted charge may be
rescheduled for trial at the request of either party within one year and thereafter only by
order of the court for good cause shown. Md. Rule 4-248(a).

                                              5
docket. (See ECF Nos. 29, 31, 32). On April 7, 2020, the Court lifted the stay and ordered

Vick-El to amend his excessive force claim by May 29, 2020, or inform the Court

whether he wanted to pursue the claim as filed in the original Complaint. (ECF No. 33).

On June 1, 2020, Vick-El submitted an untitled filing generally arguing he was subjected

to excessive force. (ECF No. 34). Vick-El did not, however, submit an amended

complaint or other relevant filing during or proximate to this time period. Accordingly,

the original Complaint continues to serve as the operative complaint.

       On November 11, 2020, Defendants filed a renewed Motion to Dismiss for

Failure to State a Claim, or, Alternatively, for Summary Judgment. (ECF No. 36).

Defendants also filed a Motion for an Extension of Time to file the dispositive motion

(ECF No. 35), which the Court will grant nunc pro tunc. Vick-El filed an Opposition on

December 11, 2020. (ECF No. 38). On December 28, 2020, Defendants filed a Reply.

(ECF No. 39).

                                  II.   DISCUSSION

A.     Standard of Review

       1.     Conversion

       Defendants style their Motion as a motion to dismiss under Rule 12(b)(6) or,

alternatively, for summary judgment under Rule 56. “A motion styled in this manner

implicates the Court’s discretion under Rule 12(d)[.]” Pevia v. Hogan, 443 F.Supp.3d 612,

625 (D.Md. 2020) (citation omitted). Rule 12(d) provides that when “matters outside the

pleadings are presented to and not excluded by the court, the [Rule 12(b)(6)] motion must

be treated as one for summary judgment under Rule 56.” Fed.R.Civ.P. 12(d). The Court


                                             6
has “complete discretion to determine whether or not to accept the submission of any

material beyond the pleadings that is offered in conjunction with a Rule 12(b)(6) motion

and rely on it, thereby converting the motion, or to reject it or simply not consider it.”

Wells-Bey v. Kopp, No. ELH-12-2319, 2013 WL 1700927, at *5 (D.Md. Apr. 16, 2013)

(quoting 5C Wright & Miller, Federal Practice & Procedure § 1366, at 159 (3d ed. 2004)).

       The United States Court of Appeals for the Fourth Circuit has articulated two

requirements for proper conversion of a Rule 12(b)(6) motion to a Rule 56 motion: notice

and “a reasonable opportunity for discovery.” Greater Balt. Ctr. for Pregnancy Concerns,

Inc. v. Mayor of Balt., 721 F.3d 264, 281 (4th Cir. 2013) (citation omitted). When the

movant expressly captions its motion “in the alternative” as one for summary judgment

and submits matters outside the pleadings for the court’s consideration, the parties are

deemed to be on notice that conversion under Rule 12(d) may occur. See Moret v. Harvey,

381 F.Supp.2d 458, 464 (D.Md. 2005) (citing Laughlin v. Metro. Wash. Airports Auth.,

149 F.3d 253, 260–61 (4th Cir. 1998)). The Court “does not have an obligation to notify

parties of the obvious.” Laughlin, 149 F.3d at 261.

       Ordinarily, summary judgment is inappropriate when “the parties have not had an

opportunity for reasonable discovery.” E.I. du Pont de Nemours & Co. v. Kolon Indus.,

Inc., 637 F.3d 435, 448 (4th Cir. 2011) (citation omitted). Yet “the party opposing summary

judgment ‘cannot complain that summary judgment was granted without discovery unless

that party had made an attempt to oppose the motion on the grounds that more time was

needed for discovery.’” Harrods Ltd. v. Sixty Internet Domain Names, 302 F.3d 214, 244

(4th Cir. 2002) (quoting Evans v. Techs. Applications & Serv. Co., 80 F.3d 954, 961 (4th


                                            7
Cir. 1996)). To successfully raise the need for additional discovery, the non-movant must

typically file an affidavit or declaration under Rule 56(d), explaining the “specified

reasons” why “it cannot present facts essential to justify its opposition.” Fed.R.Civ.P.

56(d). A Rule 56(d) affidavit is inadequate if it simply demands “discovery for the sake of

discovery.” Hamilton v. Mayor & City Council of Balt., 807 F.Supp.2d 331, 342 (D.Md.

2011) (citation omitted). A Rule 56(d) request for discovery is properly denied when “the

additional evidence sought for discovery would not have by itself created a genuine issue

of material fact sufficient to defeat summary judgment.” Ingle ex rel. Estate of Ingle v.

Yelton, 439 F.3d 191, 195 (4th Cir. 2006) (quoting Strag v. Bd. of Trs., Craven Cmty.

Coll., 55 F.3d 943, 954 (4th Cir. 1995)).

       The Fourth Circuit has warned that it “‘place[s] great weight on the Rule 56[d]

affidavit’ and that ‘a reference to Rule 56[d] and the need for additional discovery in a

memorandum of law in opposition to a motion for summary judgment is not an adequate

substitute for a Rule 56[d] affidavit.’” Harrods, 302 F.3d at 244 (quoting Evans, 80 F.3d at

961). Failing to file a Rule 56(d) affidavit “is itself sufficient grounds to reject a claim that

the opportunity for discovery was inadequate.” Id. (quoting Evans, 80 F.3d at 961). Despite

these holdings, the Fourth Circuit has indicated that there are some limited circumstances

in which summary judgment may be premature, notwithstanding the non-movants’ failure

to file a Rule 56(d) affidavit. See Id. A court may excuse the failure to file a Rule 56(d)

affidavit when “fact-intensive issues, such as intent, are involved” and the nonmovant’s

objections to deciding summary judgment without discovery “serve[ ] as the functional




                                               8
equivalent of an affidavit.” Id. at 244–45 (quoting First Chi. Int’l v. United Exch. Co., 836

F.2d 1375, 1380 (D.C.Cir. 1988)).

       Here, the Court concludes that both requirements for conversion are satisfied. Vick-

El was on notice that the Court might resolve Defendants’ Motion under Rule 56 because

Defendants styled their Motion in the alternative for summary judgment and presented

extra-pleading material for the Court’s consideration. See Moret, 381 F.Supp.2d at 464. In

addition, the Clerk informed Vick-El about the Motion and the need to file an opposition.

(See Rule 12/56 Letter, ECF No. 37). Vick-El filed an Opposition but did not include a

request for additional discovery. (See ECF No. 38). 7 Thus, because the Court will consider

documents outside of Vick-El’s Complaint in resolving Defendants’ Motion, the Court will

treat the Motion as one for summary judgment.

       2.     Summary Judgment

       In reviewing a motion for summary judgment, the Court views the facts in a light

most favorable to the nonmovant, drawing all justifiable inferences in that party’s favor.

Ricci v. DeStefano, 557 U.S. 557, 586 (2009); Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986) (citing Adickes v. S.H. Kress & Co., 398 U.S. 144, 158–59 (1970)).



       7
         In an untitled document filed months before Defendants’ Motion, Vick-El sought
the production of documents relating to an unnamed Defendant’s disciplinary records.
(Untitled Filing at 3, ECF No. 34). The document does not, however, explain the “specified
reasons” why Vick-El “cannot present facts essential to justify [his] opposition.”
Fed.R.Civ.P. 56(d). Instead, Vick-El simply demands “discovery for the sake of
discovery.” Hamilton, 807 F.Supp.2d at 342 (citation omitted). Accordingly, even if the
Court construed this premature filing as Vick-El’s Rule 56(d) affidavit, it does not provide
sufficient grounds to dissuade the Court from considering Defendants’ Motion as one for
summary judgment.

                                             9
Summary judgment is proper when the movant demonstrates, through “particular parts of

materials in the record, including depositions, documents, electronically stored

information, affidavits or declarations, stipulations . . . admissions, interrogatory answers,

or other materials,” that “there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed.R.Civ.P. 56(a), (c)(1)(A). Significantly, a

party must be able to present the materials it cites in “a form that would be admissible in

evidence,” Fed.R.Civ.P. 56(c)(2), and supporting affidavits and declarations “must be

made on personal knowledge” and “set out facts that would be admissible in evidence,”

Fed.R.Civ.P. 56(c)(4).

       Once a motion for summary judgment is properly made and supported, the burden

shifts to the nonmovant to identify evidence showing that there is a genuine dispute of

material fact. See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986). The nonmovant cannot create a genuine dispute of material fact “through

mere speculation or the building of one inference upon another.” Othentec Ltd. v. Phelan,

526 F.3d 135, 140 (4th Cir. 2008) (quoting Beale v. Hardy, 769 F.2d 213, 214 (4th Cir.

1985)).

       A “material fact” is one that might affect the outcome of a party’s case. Anderson,

477 U.S. at 248; see also JKC Holding Co., LLC v. Wash. Sports Ventures, Inc., 264 F.3d

459, 465 (4th Cir. 2001) (citations omitted). Whether a fact is considered to be “material”

is determined by the substantive law, and “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment.” Anderson, 477 U.S. at 248; accord Hooven-Lewis v. Caldera, 249 F.3d 259,


                                             10
265 (4th Cir. 2001). A “genuine” dispute concerning a “material” fact arises when the

evidence is sufficient to allow a reasonable jury to return a verdict in the nonmoving party’s

favor. Anderson, 477 U.S. at 248. If the nonmovant has failed to make a sufficient showing

on an essential element of his case where he has the burden of proof, “there can be ‘no

genuine [dispute] as to any material fact,’ since a complete failure of proof concerning an

essential element of the nonmoving party’s case necessarily renders all other facts

immaterial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

B.     Analysis

       1.     Chief Downing

       Aside from naming Downing in the caption, the Complaint makes no mention of

Downing. (See ECF No. 1). Indeed, neither the Complaint nor any of Vick-El’s subsequent

submissions contain allegations regarding Downing’s personal involvement in any conduct

related to the incident, much less sufficient allegations to create a genuine dispute of

material fact regarding his involvement. (See ECF Nos. 1, 19, 34).

       Vick-El also raises the possibility of a supervisory liability claim against Downing

on the basis of his allegation that Downing knew Carmean had a history of using excessive

force. (See Mem. Opp’n Defs.’ Mot Dismiss Alt. Summ. J. at 5, ECF No. 19). However,

Vick-El’s bald allegation concerning Downing’s alleged foreknowledge of Carmean’s use

of excessive force is insufficient to state a supervisory liability claim for the reasons stated

in the Court’s March 16, 2017 Memorandum Opinion. (See Mem. Op. at 5–6).8


       8
        With his Opposition to this Motion, Vick-El encloses a copy of a November 20,
2017, application for a statement of charges against Carmean for allegedly assaulting his

                                              11
Accordingly, Vick-El has failed to state a claim upon which relief may be granted against

Downing. Accordingly, Vick-El’s claims against Downing will be dismissed.

       2.     Officer Carmean

       In response to Vick-El’s claim that Carmean used excessive force to arrest him,

Carmean argues he is entitled to qualified immunity and that summary judgment is

therefore appropriate.

       “Qualified immunity shields police officers who commit constitutional violations

from liability when, based on ‘clearly established law,’ they ‘could reasonably believe

that their actions were lawful.’” Estate of Jones v. City of Martinsburg, 961 F.3d 661,

667 (4th Cir. 2020) (quoting Booker v. S.C. Dep’t of Corr., 855 F.3d 533, 537–38 (4th

Cir. 2017)). Qualified immunity analysis requires courts to conduct a two-step inquiry,

asking, in either order: “(1) whether a constitutional violation occurred; and (2) whether

the right was clearly established at the time of the violation[.]” Id. When determining

whether a right is clearly established, “a court does not need to find ‘a case directly on

point, but existing precedent must have placed the statutory or constitutional question

beyond debate.’” Crouse v. Town of Moncks Corner, 848 F.3d 576, 583 (4th Cir. 2017)

(quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). “The burden of establishing a

qualified immunity defense rests on the official asserting the defense.” Wingate v.

Fulford, 987 F.3d 299, 302 (4th Cir. 2021), as amended (Feb. 5, 2021) (citing Meyers v.


wife, Rachel Carmean. (See ECF No. 38-3). The application and alleged assault are dated
long after the August 2014 incident forming the basis for this lawsuit occurred, however,
and therefore provide no insight into Downing’s knowledge of Carmean’s propensity to
use excessive force in 2014.

                                             12
Baltimore Cnty., 713 F.3d 723, 731 (4th Cir. 2013)). Defendants argue that no

constitutional violation occurred and, even if a constitutional violation did occur, the law

was not clearly established at the time of the violation.

       The Fourth Amendment prohibits officers from using excessive force in making

an arrest. See Graham v. Connor, 490 U.S. 386, 387 (1989); Betton v. Belue, 942 F.3d

184, 191 (4th Cir. 2019); E.W. by and through T.W. v. Dolgos, 884 F.3d 172, 179 (4th

Cir. 2018); Jones v. Buchanan, 325 F.3d 520, 527–28 (4th Cir. 2003). A court analyzes

whether the amount of force used was reasonable by assessing the totality of the

circumstances, including “the severity of the underlying offense,” “whether the suspect

poses an immediate threat to the safety of the officer or others,” and “whether the suspect

is actively resisting arrest or attempting to evade arrest by flight.” E.W., 884 F.3d at

180–82.

              The reasonableness of a particular use of force must be judged
              from the perspective of a reasonable officer on the scene, rather
              than with the 20/20 vision of hindsight . . . . The calculus of
              reasonableness must embody allowance for the fact that police
              officers are often required to make split second judgments—in
              circumstances that are tense, uncertain, and rapidly evolving—
              about the amount of force that is necessary in a particular
              situation.

Graham, 490 U.S. at 396–97.

       Defendants argue that Carmean’s use of force was reasonable. Defendants note

initially that the warrant gave Carmean the right to arrest Vick-El. Defendants further argue

that Carmean’s use of force was reasonable because Vick-El refused his commands and

initially posed a threat due to the burning cigarette in his hand. According to Defendants,



                                              13
Vick-El’s refusal to comply with Carmean’s lawful commands resulted in him applying

the force necessary to effectuate the arrest.

       Vick-El, however, alleges that he did not resist arrest—rather, Vick-El contends that

after a brief verbal exchange, Carmean “push[ed] [him] up against the wall,” “threw [him]

to the ground,” “taze[d]” him, “put his knee in [Vick-El’s] back,” and “started to punch

[him] in [his] right eye.” (Compl. at 2). A reasonable jury could conclude that that if Vick-

El’s version of events is accurate, Carmean’s use of force was not reasonable. 9 See, e.g.,

Vanderhurst v. Mohardt, No. PWG-13-2143, 2015 WL 3874551, at *2 (D.Md. June 22,

2015) (“[A] genuine dispute exists as to the reasonableness of the use of force, as Plaintiff

testified that he did not resist arrest, making any force unnecessary[.]”); Taylor v. Prince

George’s Cnty., Md., No. DKC 13-1678, 2014 WL 2964093, at *6 (D.Md. June 30, 2014)

(denying motion for summary judgment as to excessive force claim on the basis of

plaintiff’s allegations that he did not resist arrest); see also Saucier v. Katz, 533 U.S. 194,

201 (2001) (when determining whether defendants are entitled to qualified immunity, a

court must consider the facts “in the light most favorable to the party asserting the injury”).

Accordingly, a genuine dispute of material fact exists as to whether Vick-El resisted arrest

and, relatedly, whether the force applied was reasonable.




       9
         In considering a summary judgment motion, the Court may not make credibility
determinations. Wilson v. Prince George’s Cnty., 893 F.3d 213, 218–19 (4th Cir. 2018).
Further, when presented with conflicting evidence, such as competing affidavits, as is the
case here, summary judgment is not appropriate, because it is the function of the fact-finder
to resolve factual disputes, including matters of witness credibility. See Dennis v.
Columbia Colleton Med. Ctr., Inc., 290 F.3d 639, 645 (4th Cir. 2002).

                                                14
       For the reasons stated above, summary judgment will be denied as to Vick-El’s

excessive force claim against Carmean. Vick-El will be granted twenty-eight days to file a

motion for appointment of counsel to assist him in discovery and to represent him in

presenting his claims.

                               III.   CONCLUSION

       For the foregoing reasons, Defendants’ Motion to Dismiss for Failure to State a

Claim, or, Alternatively, for Summary Judgment (ECF No. 36) will be granted as to Chief

Downing and denied as to the claims against Officer Carmean. A separate Order follows.

       Entered this 30th day of June, 2021.



                                                                 /s/
                                                   George L. Russell, III
                                                   United States District Judge




                                              15
